DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/21 has been entered.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Grabinger et al (US 8,364,318 B2) (hereinafter “Grabinger”) in view of Chun (US 2010/0006659 A1) (hereinafter “Chun”), further in view of Beier et al (US 7,727,057 B2) (hereinafter “Beier”), and further in view of Klein (US 1,296,968) (hereinafter “Klein”). .
Regarding claim 1, Grabinger discloses an indoor climate control device (HVAC system 102 having controllers 142 and 210) for a building (104), comprising: one or more processors (220); memory (222); and one or more programs (col. 5 lines 60 – 62), wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (col. 5 lines 50 – 62), the one or more programs including instructions for: monitoring indoor and outdoor temperatures (receive signals from temperature sensors, col. 4 line 65 – col. 5 line 5, and col. 5 line 63 – col. 6 line 3, from indoor temperature sensor 138 and outdoor temperature sensor 136 in Fig. 1); monitoring a temperature setpoint of the indoor climate control device (col. 5 lines 35 and 41); and selectively adding fresh outside air into a supply line (116 with fan 119 and dampers 120, 122, and 124 of economizer 130 in Fig. 1). Grabinger does not explicitly disclose the adding fresh outside air is injecting fresh outside air; the supply line downstream of a heating or air conditioning device; adding fresh outside air when the indoor temperature is greater than a first predefined threshold, the outdoor temperature is less than a second predefined threshold, and the temperature setpoint is less than a monitored indoor temperature or within a range of the monitored indoor 
Chun teaches adding fresh outside air (101) when the indoor temperature is greater than a first predefined threshold (control panel 70 monitors inside temperature of the house to be maintained at a desired temperature, para. [0019]), the outdoor temperature is less than a second predefined threshold (when the outside air temperature 101 drops below the control temperature 79, the flap valve 60 moves to a second position so that only outside fresh air 101 is delivered, para. [0020]), and the temperature setpoint is less than a monitored indoor temperature or within a range of the monitored indoor temperature (controller maintains the desired temperature, para. [0019], and the control temperature is within a range of temperatures, para. [0020]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Grabinger by adding opening the fresh air inlet when it is cooler outside than it is inside in order to cool the interior of the building with outside air for free instead of spending the energy by running an air conditioning device. Chun does not explicitly teach the adding fresh outside air is injecting fresh outside air; the supply line downstream of a heating or air conditioning device; wherein the injecting is at an injection duct, and wherein the injection duct is substantially parallel to the supply line.
Beier teaches the supply line downstream of a heating or air conditioning device (14, see annotated Fig. 2 below, the capitalized annotations denoting claim limitations). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Grabinger with the structure of adding fresh outside air is injecting fresh outside air; the injecting is at an injection duct, and wherein the injection duct is substantially parallel to the supply line.

    PNG
    media_image1.png
    658
    868
    media_image1.png
    Greyscale

Klein teaches the adding fresh outside air (from exterior vent) is injecting fresh outside air (injector 4 injects fresh air into the supply line 5 in annotated Fig. 1 below, the capitalized annotations denoting claim limitations); the injecting is at an injection duct (4), and wherein the injection duct (4) is substantially parallel to the supply line (5), see annotated Fig. 1 below). It would have been obvious to a person having ordinary Examiner’s note: the term “substantially” is not rejected under 112b as being an indefinite relative term because one of ordinary skill in the art would know what is meant by “substantially parallel.” MPEP 2173.05(b), III, D.
	

    PNG
    media_image2.png
    742
    742
    media_image2.png
    Greyscale

Regarding claim 2, Grabinger further discloses the one or more programs including instructions for, further comprises: receiving an operating state status of a fan (119) within a duct portion (portion of duct 116 to the left of HVAC 106 in Fig. 1) configured for gaseous communication between an exterior vent (108) and the supply line (116, Fig. 1, controller 142 may be configured to issue commands to the fan 119, col. 4 line 65 – col. 5 line 5).
Regarding claim 4, Grabinger further discloses injecting fresh outside air (123) into a supply line (116) based upon the monitoring is executed by transmitting a command to a fan (119) in gaseous communication between an exterior vent (108) and the supply line (116, Fig. 1, controller 142 may be configured to issue commands to the fan 119, col. 4 line 65 – col. 5 line 5).
Regarding claim 5, Grabinger as modified by Chun, Beier, and Klein as described above teaches all the elements of claim 4 upon which this claim depends. However, claim 5 of this application further discloses selectively injecting fresh outside air into a supply line based upon the monitoring is executed using an injection duct having a circular cross-sectional shape. Grabinger further discloses selectively injecting fresh outside air into a supply line based upon the monitoring from claim 1, above, but does not disclose injecting is executed using an injection duct having a circular cross-sectional shape.
Klein teaches injecting is executed using an injection duct (4) having a circular cross-sectional shape (reference 4 in Fig. 3 shows the circular cross-sectional shape, and the injection duct in the embodiment of Fig. 3 is construed to the be the same as the embodiment of Fig. 1 since they are shown the same and have the same reference number). It would have been obvious to a person having ordinary skill in the art at the effective date of the application to modify the apparatus of Grabinger by adding the circular cross-section shape as taught by Klein in order to utilize a shape that encloses the greatest area with the least amount of duct material, therefore saving manufacturing cost.
Regarding claim 7, Grabinger as modified by Chun, Beier, and Klein as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 7 of this application further discloses the injection duct is disposed within the supply line on a bottom wall thereof. Grabinger as modified by Chun and Beier does not explicitly disclose this additional limitation.
Klein teaches the injection duct (injector 4) is disposed within the supply line on a bottom wall thereof (see annotated Fig. 1, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Grabinger by adding structure taught by Klein in order to accommodate an installation configuration in which the supply line is vertical such that the induced return air is evenly mixed in the supply line.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Grabinger as modified by Chun, Beier, and Klein as applied to claim 1 above, and further in view of Schönhammer (DE 102010047922 A1 English machine translation) (hereinafter “Schönhammer”). Schönhammer is also in the Applicant’s field of endeavor, and indoor climate control device. These five references, when considered together, teach all of the elements recited in claims 6 and 9 of this application.
Regarding claim 6, Grabinger as modified by Chun, Beier, and Klein as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 6 of this application further discloses the injection duct is centrally disposed within the supply line via one or more mechanical element. Grabinger as modified by Chun, Beier, and Klein does not explicitly contain this additional limitation. 
Schönhammer teaches the injection duct (11) is centrally disposed within the supply line (2) via one or more mechanical element (struts 21, paragraph [0018]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Grabinger modified by Klein by adding the structure taught by Schönhammer in order to firmly secure the injection duct in the middle such that it will not vibrate in operation which would cause noise and early structure failure.
Regarding claim 9, Grabinger as modified by Chun, Beier, and Klein as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 9 of this application further discloses the injection duct is encased within the supply line, centrally disposed within the supply line, and terminates downstream of a heating or air conditioning device within the supply line, which has a length greater than the injection duct, wherein the injection duct is inserted through the supply line downstream of the heating or air conditioning device, wherein injecting fresh outside air into a supply line based upon the monitoring is executed by transmitting a command to a fan in gaseous communication between an exterior vent and the supply line, and wherein the injection duct is centrally disposed within the supply line via one or more mechanical elements.
Grabinger further discloses wherein injecting fresh outside air (123) into a supply line (116) based upon the monitoring is executed by transmitting a command to a fan (119) in gaseous communication between an exterior vent (108) and the supply line (116, Fig. 1, controller 142 may be configured to issue commands to the fan 119, col. 4 line 65 – col. 5 line 5). Grabinger does not explicitly disclose the injection duct is 
Klein further teaches the injection duct (4) is encased within the supply line, centrally disposed within the supply line (annotated Fig. 1), and terminates downstream of an air inlet (6) within the supply line (injection duct 4 terminates within supply line 5 in annotated Fig. 1, above), which has a length greater than the injection duct (supply line 5 has a length greater than the injection duct 4 in Fig. 1), wherein the injection duct (4) is inserted through the supply line (5) downstream of the air inlet (6, annotated Fig. 1), and wherein the injection duct is centrally disposed within the supply line is centrally disposed within the supply line (5, see annotated Fig. 1, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Grabinger by adding the injection duct and other structures as taught by Klein in order to further induce a current of air into the supply line through the outlet 6 (Klein, p. 2 lines 61 – 67) such the fan can be placed far from the outlet of the supply line which reduces fan noise that room occupants must endure. Klein does not explicitly teach the air inlet is a heating or air conditioning device; and the injection duct is centrally disposed within the supply line via one or more mechanical elements
Beier teaches the air inlet is a heating or air conditioning device (14, having an inlet to the supply line in Fig. 2). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Grabinger modified by Klein by adding the air inlet is a heating or air conditioning device as taught by Beier in order to utilize the air injection function of Klein with conditioned air, not just untreated air, to better enhance the occupants of the space. Beier does not explicitly teach the injection duct is centrally disposed within the supply line via one or more mechanical elements.
Schönhammer teaches the injection duct (11) is centrally disposed within the supply line (2) via one or more mechanical elements (struts 21, paragraph [0018]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Grabinger modified by Klein by adding the structure taught by Schönhammer in order to firmly secure the injection duct in the middle such that it will not vibrate in operation which would cause noise and early structure failure.
Claim 10, 12, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Beier. These two references, when considered together, teach all of the elements recited in claims 10, 12, 14, 16, and 17 of this application.
Regarding claim 10, Klein discloses an indoor climate control system for a building (Fig. 1), the system having a supply line (5), the system comprising: an exterior vent (see annotated Fig. 1, above); a fan configured to selectively draw in outside air (2, Fig. 1 above); and a duct run connected to the exterior vent (the duct run comprising Examiner’s note: the term “substantially” is not rejected under 112b as being an indefinite relative term because one of ordinary skill in the art would know what is meant by “substantially parallel.” MPEP 2173.05(b), III, D.
Beier teaches the duct run (see annotated Fig. 2, above) to bypass a heating or air conditioning device (14), and terminates downstream of the heating or air conditioning device (annotated Fig. 2), wherein the duct run is perpendicular to an initial air direction from the heating or air conditioning device (duct run is vertical and the initial air direction from the AC device is horizontal in Fig. 2). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Klein by adding the structure of Beier in order to bypass the HVAC device and provide outside air to the space to be conditioned if the HVAC device is inoperative or if the heat exchanger surfaces like the condenser or evaporator are clogged.
Regarding claim 12, Klein further discloses a damper (1) within the duct run (3) proximate to the exterior vent (annotated Fig. 1, above).
Regarding claim 14, Klein further discloses (reference 4 in Fig. 3 shows the circular cross-sectional shape, and the injection duct in the embodiment of Fig. 3 is construed to the be the same as the embodiment of Fig. 1 since they are shown the same and have the same reference number).
Regarding claim 16, Klein further discloses the duct run (right end 4 of duct run 3) is disposed within the supply line (5) on a bottom wall thereof (see annotated Fig. 1, above).
Regarding claim 17, Klein further discloses the fan (2) is configured to inject fresh air into the supply line (5) at a flow rate to cause a vortex effect within the supply line (functional limitation that Klein can perform due to the injector nozzle 4 inducing return air through outlet 6, p. 2 lines 61 – 67).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Klein as modified by Beier as applied to claim 10 above, and further in view of Schönhammer. These three references, when considered together, teach all of the elements recited in claim 15 of this application.
Regarding claim 15, Klein as modified by Beier as described above teaches all the elements of claim 10 upon which this claim depends. However, claim 15 of this application further discloses the duct run is centrally disposed within the supply line via one or more mechanical elements. Klein further discloses the duct run (3 including injector 4) is centrally disposed within the supply line (5, annotated Fig. 1, above), but 
Schönhammer teaches the duct run (11) is centrally disposed within the supply line (2) via one or more mechanical elements (struts 21, paragraph [0018]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Klein by adding the structure taught by Schönhammer in order to firmly secure the injection duct in the middle such that it will not vibrate in operation which would cause noise and early structure failure.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Grabinger in view of Klein and further in view of Beier. These three references, when considered together, teach all of the elements recited in claims 18 of this application. 
Grabinger discloses an indoor climate control system for a HVAC system (HVAC system 102 having controllers 142 and 210) of a building (104) having a return line (112) and a trunk supply line (116), the system comprising: an exterior vent configured to drawn in fresh outside air (outside air intake 108, Fig. 1); and a fan (119). Grabinger does not explicitly disclose a duct run connected to the exterior vent and terminating within the supply line, to bypass the heating or air conditioning device, wherein the fan is disposed within the duct run in gaseous communication with the exterior vent and configured to inject fresh air into the supply line, wherein a portion of the duct run is parallel with sidewalls of the supply line, and terminates downstream of the heating or air conditioning device within the supply line.
Klein teaches a duct run (the duct assembly comprising ducts 3 and 4 and associated structures) connected to the exterior vent (annotated Fig. 1, above) and 
Beier teaches the duct run (see annotated Fig. 2, above) to bypass the heating or air conditioning device (14), and terminates downstream of the heating or air conditioning device (annotated Fig. 2). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Klein by adding the structure of Beier in order to bypass the HVAC device and provide outside air to the space to be conditioned if the HVAC device is inoperative or if the heat exchanger surfaces like the condenser or evaporator are clogged.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grabinger as modified by Klein and Beier as applied to claim 18 above, and further in Schönhammer. These four references, when considered together, teach all of the elements recited in claims 19 and 20 of this application.
Regarding claim 19, Grabinger as modified by Klein and Beier as described above teaches all the elements of claim 18 upon which this claim depends. However, claim 19 of this application further discloses the duct run is centrally disposed within the truck supply line via one or more mechanical elements, and wherein the duct run has an end in a circular cross-sectional shape. Klein further discloses the duct run (3 including injector 4) is centrally disposed within the truck supply line (5, annotated Fig. 1, above), and wherein the duct run has an end in a circular cross-sectional shape (the end of injector 4 is circular as shown in Fig. 3 which is construed to represent the same injector 4 in Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Grabinger by adding the centrally disposed duct run that is circular in cross-sectional shape in order to provide a smooth and even airflow that has less air resistance than if it were not centrally disposed or have a circular cross-section. Klein does not explicitly teach the duct run is centrally disposed within the truck supply line via one or more mechanical elements.
Schönhammer teaches the duct run (11) is centrally disposed within the truck supply line (2) via one or more mechanical elements (struts 21, paragraph [0018]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Grabinger as modified by Klein by adding the structure taught by Schönhammer in order to firmly secure the injection duct in the middle such that it will not vibrate in operation which would cause noise and early structure failure.
Regarding claim 20, Grabinger as modified by Klein, Beier, and Schönhammer as described above teaches all the elements of claim 19 upon which this claim depends. However, claim 20 of this application further discloses the duct run is disposed through a supply-plenum to the supply line, and wherein the system further comprises a damper within the duct run proximate to the exterior vent. Grabinger as modified by Beier and Schönhammer does not explicitly disclose this additional limitation.
Klein teaches the duct run (3 including injector 4) is disposed through a supply-plenum to the supply line (5, see annotated Fig. 1, above), and wherein the system further comprises a damper within the duct run proximate to the exterior vent (1, see annotated Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Grabinger by adding the structure as taught by Klein in order to induce additional airflow into the supply line and to provide a structure to stop fresh airflow into the building if the outside temperature does not bring a benefit to the inside air conditions.

Response to Arguments
Applicant did not provide any arguments in its RCE and amendment of 3/16/2021. Examiner left a phone message for Attorney Matthew Mitchel on 3/19/2021 to ask if it was an inadvertent omission, and the message was not returned. The rejection above is based on the claim amendments alone.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746